Notice of Pre-AIA  or AIA  Status
The present application, filed on or after July 17, 2017, is being examined under the first inventor to file provisions of the AIA .
The application claims priority of foreign application CN201510170707 of 04/10/2015.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continue examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/02/2020 has been entered.
Claims 1-18 and 20-21 are pending and are being considered.
Claims 1, 11 and 20 have been amended.
Response to 103
Applicants arguments filled on 09/02/2020 have been fully considered and are moot in view of new grounds of rejection. The argument do not apply to the current art being used. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Semmer et al (hereinafter Semmer) (US 20070244825) in view of Dumbauld et al hereinafter (Dumbauld) (US 20150317899) and further in view of Sumi (US 20040034304).

Regarding claim 1 Semmer teaches a usage control method for a elasticity detecting device (Semmer on [0005] teaches a method and an accessory kit for performing medical operations);
(Semmer Fig 1 block 62 and associated text on [0028] teaches the accessory kit 50 includes a radio frequency identification (RFID) tag 62 (i.e. dongle). The RFID tag 62 will be used to enable a particular device. The computer 72 will read data from the RFID tag 62 into memory of the computer 72. This data includes the license key contained on the RFID tag 62 and also write the data in RFID. See also on [0032 and 0040] the computer 72 will include an RFID tag read write device 82 that can both read the information stored within the RFID tag 62 and write data back to the RFID tag 62);
wherein the method comprises: receiving, by the elasticity detecting  device, an operation instruction inputted by an operator, (Semmer Fig 9 block 202, 204 and text on [0040] teaches block 202 displays a message (i.e. instruction) to the user to insert an RFID tag 62 that contains a license key to perform particular procedure. See on [0038] teaches prompts  (i.e. instruction) a user to insert media that includes a license key, such as by opening the accessory kit 50 that includes a license key to perform a particular desired procedure using a medical recourse and inserting the media into a reader associated with the computer to perform the procedure);
determining, by the elasticity detecting  device, whether the operation instruction is an instruction which instructs to perform configuration authorization (Semmer Fig 9 block 202, 204 and text on [0038 -0040] teaches block 202 displays a message (i.e. instruction) to the user to insert an RFID tag 62 that contains a license key to perform particular procedure. The RFID tag 62 is read at a block 204 and data from the RFID tag 62 is transferred to the computer 72. The RFID tag 62 can contain a wide variety of information. Typically this information will relate to the particular procedure that is identified on the RFID tag 62. When it is identified that media has license key to perform desired medical procedure than user is asked to activate the license key to perform the desired procedure);
prompting, by the elasticity detecting  device, the operator to input an authorization file only when the operation instruction is determined to instruct to perform configuration authorization, (Semmer Fig 9 block 206 and 210 and text on [0038-0041] teaches the RFID has information related to specific medical procedure to be performed and prompt the user to enter the above noted information or other information. The block 210 will also ask the user if the user wants to activate the license that has been identified. Upon activating the license key, the particular procedure will be performed);
(Semmer on [0031] teaches the RFID tag 62 will include encrypted data relating to the license key and this data will also be tied to the identity of the particular RFID tag 62 upon which that license key data had been originally written, authentication code will compare the encrypted license key information with the identity of the RFID tag 62. The authentication code will only allow a user to activate a license key that is resident on the RFID tag 62 that matches the identity of the RFID tag 62 that is identified in the license key data. See on [0028] teaches write protect the RFID tag 62 so that when the data that indicates that the license key has been used is written to the RFID tag 62, that data cannot be removed to enable the RFID tag 62 could be used again to activate another medical resource);
receiving, by the elasticity detecting device, the authorization file inputted by the operator (Semmer Fig 8 block 162 and associated text on [0038-0041] teaches A block 162 prompts a user to insert media that includes a license key to perform a particular desired procedure using a medical recourse and inserting the media into a reader associated with the computer to perform the procedure. The block 210 will also ask the user if the user wants to activate the license that has been identified. Upon activating the license key, the particular procedure will be performed. The cited portion teaches the license key is only activated when there is instruction from the use to activate the license key and then particular medical procedure will be performed);
and displaying an operation interface corresponding to the operation instruction when the authorization file passes authentication, (Semmer Fig 8 block 164, 166 and associated text on [0038 and 0040- 0042] teaches The license key is used at a block 164 to activate the software based medical resource this is done by entering the license key data contained on the license media into a computer 72 associated with the medical resource the user will be asked at a block 166 to confirm the procedure the user intends to perform using the medical resource. If the user confirms the procedure that has been entered, control will pass to a block 168 that will write information. See on Fig 2 block 76 and text on [0029-0030] teaches a display for displaying operation);
executing, by the elasticity detecting device, configuration content which is inputted by the operator on the operation interface (Semmer Fig 8 block 162-172 (i.e. execution process) and associated text on [0038-0039] teaches computer performing the procedure when a user insert media that includes a license key to perform particular operation by activating program with license key and confirming the procedure at step 166).
	Although Semmer teaches dongle storing license key and information related to if license key is available for use or already used and further stores unique ID of device, but fails to teach the dongle stores a quantity of available times and a device identification of the elasticity detecting  device, wherein the authorization file is unique to the elasticity detecting  device and storage address of the authorization file is not obtained by an unauthorized operator, an excitation device for generating an elastic shear wave in a viscoelastic medium and a capturing device for determining displacement data which is generated by the viscoelastic medium under action of the elastic shear wave, However Dumbauld teaches the dongle stores a quantity of available times and a device identification of the elasticity detecting  device (Dumbauld on [0020] teaches device 110 includes memory device 111 referred as RFID tag. See Fig 2 and text on [0021-0024] teaches the storage area 112 of memory device 111 (i.e. RFID) as shown on Fig 2 stores usage and available time of the device along with UID of the device);
wherein the authorization file is unique to the elasticity detecting  device (Dumbauld on [0032] teaches signature (i.e. authentication file) is generated based on UID of the device. See on [0024] teaches the device UID is a unique code assigned to a device (i.e. since the signature is generated based on UID, CRC of data and Key unique to device, which makes signature unique to the medical device));
wherein the authorization file is generated by the dongle according to the quantity of available times and the device identification (Dumbauld on [0032] teaches calculating a signature of the device 110 based on the device's UID, the CRC value of the locked data 115, and the authentication key. See on [0023] teaches Locked data 115 may include, for example, a device universal identification (UID), a single use time limitation value, a total use time limitation value, a reprocessing limitation value, a usage limitation value, and an activation limitation value).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Dumbauld into the teaching of Semmer by generating authorization file by dongle based on quantity of available time and device identification. One would be motivated to do so in order for controlling the usage of such devices by using embedded radio-frequency identification (RFID) tags (Dumbauld on [0003-0004]).
	The combination of Semmer and Dumbauld fails to ex[licitly teach the elasticity detecting  device comprising an excitation device for generating an elastic shear wave in a viscoelastic medium and a capturing device for determining displacement data which is generated by the viscoelastic medium under action of the elastic shear wave, receiving, by the elasticity detecting device, an operation instruction inputted by an operator, wherein the operator is a specialized worker to perform maintenance or configuration operation on the elasticity detecting device, rather than a person who performs elasticity detection on the viscoelastic medium by using the elasticity detecting device, however Sumi from analogous art teaches the elasticity detecting  device comprising an excitation device for generating an elastic shear wave in a viscoelastic medium (Sumi on [0946] teaches ultrasound transducer is utilized as the displacement (strain) sensor 5 to measure, strain rate tensor, acceleration vector by signal processing of the magnetic nuclear resonance signals, and from these deformation data measured can be elastic constants such as shear modulus, Poisson's ratio, Lame constants, etc., visco elastic constants such as visco shear modulus);
and a capturing device for determining displacement data which is generated by the viscoelastic medium under action of the elastic shear wave (Sumi on [0010] teaches medical ultrasound diagnosis apparatus can low-invasively image tissue distribution by converting ultrasonic echo signals (echo signals) to image, after transmitting ultrasonic pulses to target tissue and receiving the echo signals at ultrasound transducer. Thus, by ultrasonically measuring tissue displacements generated due to arbitrary mechanical sources, or by measuring generated tissue strains, tissue elastic constants, etc. See on [0069 and 0938-0939] teaches displacement vector and strain tensor measurement apparatus to obtain strain tensor field, strain rate tensor field, acceleration vector etc., from which this apparatus measures following constant distributions, i.e., elastic constants such as shear modulus);
(Sumi on [0956-0957 and 0959] teaches the operator can input commands and conditions from the operation part 42 into the controller 41, by which the operator can set various operation conditions and treatment conditions (i.e. configuration operation on medical apparatus). The signal processor 37, elastic constants and visco elastic constants measurement part 40, operation part 42, controller 41 are comprised of computers. Command is sent from the operator part 42 to the controller 41, after which the ultrasounds are transmitted from the ultrasound transducer 12).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Sumi into the combined teaching of Semmer and Dumbauld by generating an elastic shear wave in a viscoelastic medium and determining displacement data which is generated by the viscoelastic medium under action of the elastic shear wave and configuration operation on elastic device being performed by an operator. One would be motivated to do so in order to improve measurement accuracy of displacement vector distribution and to simplify calculation process by reducing calculation amount and shortening calculation time (Sumi on [0020-0022]).
Regarding claim 11 Semmer teaches a usage control system for a elasticity detecting device (Semmer on [0005] teaches a method and an accessory kit for performing medical operations);
(Semmer Fig 1 block 62 and associated text on [0028] teaches the accessory kit 50 includes a radio frequency identification (RFID) tag 62 (i.e. dongle). The RFID tag 62 will be used to enable a particular device. The computer 72 will read data from the RFID tag 62 into memory of the computer 72. This data includes the license key contained on the RFID tag 62 and also write the data in RFID. See also on [0032 and 0040] the computer 72 will include an RFID tag read write device 82 that can both read the information stored within the RFID tag 62 and write data back to the RFID tag 62);
the elasticity detecting  device further comprises a processor and a memory storing instructions thereon, the processor when executing the instructions, being configured to (Semmer Fig 2 block 72 and text on [0029-0031] teaches a computer storing software in memory of computer);
determine, whether the operation instruction is an instruction which instructs to perform configuration authorization (Semmer Fig 9 block 202, 204 and text on [0038 -0040] teaches block 202 displays a message (i.e. instruction) to the user to insert an RFID tag 62 that contains a license key to perform particular procedure. The RFID tag 62 is read at a block 204 and data from the RFID tag 62 is transferred to the computer 72. The RFID tag 62 can contain a wide variety of information. Typically this information will relate to the particular procedure that is identified on the RFID tag 62. When it is identified that media has license key to perform desired medical procedure than user is asked to activate the license key to perform the desired procedure);
control the display unit to prompt, the operator to input an authorization file only when the operation instruction is determined to instruct to perform configuration authorization, (Semmer Fig 9 block 206 and 210 and text on [0038-0041] teaches the RFID has information related to specific medical procedure to be performed and prompt the user to enter the above noted information or other information. The block 210 will also ask the user if the user wants to activate the license that has been identified. Upon activating the license key, the particular procedure will be performed);
(Semmer on [0031] teaches the RFID tag 62 will include encrypted data relating to the license key and this data will also be tied to the identity of the particular RFID tag 62 upon which that license key data had been originally written, authentication code will compare the encrypted license key information with the identity of the RFID tag 62. The authentication code will only allow a user to activate a license key that is resident on the RFID tag 62 that matches the identity of the RFID tag 62 that is identified in the license key data. See on [0028] teaches write protect the RFID tag 62 so that when the data that indicates that the license key has been used is written to the RFID tag 62, that data cannot be removed to enable the RFID tag 62 could be used again to activate another medical resource);
further control the transceiver to receive the authorization file inputted by the operator, authenticate the authorization file (Semmer Fig 8 block 162 and associated text on [0038-0041] teaches A block 162 prompts a user to insert media that includes a license key to perform a particular desired procedure using a medical recourse and inserting the media into a reader associated with the computer to perform the procedure. The block 210 will also ask the user if the user wants to activate the license that has been identified. Upon activating the license key, the particular procedure will be performed. The cited portion teaches the license key is only activated when there is instruction from the use to activate the license key and then particular medical procedure will be performed);
display an operation interface corresponding to the operation instruction when the authorization file passes authentication, (Semmer Fig 8 block 164, 166 and associated text on [0038 and 0040- 0042] teaches The license key is used at a block 164 to activate the software based medical resource this is done by entering the license key data contained on the license media into a computer 72 associated with the medical resource the user will be asked at a block 166 to confirm the procedure the user intends to perform using the medical resource. If the user confirms the procedure that has been entered, control will pass to a block 168 that will write information. See on Fig 2 block 76 and text on [0029-0030] teaches a display for displaying operation);
control execution of configuration content which is inputted by the operator on the operation interface (Semmer Fig 8 block 162-172 (i.e. execution process) and associated text on [0038-0039] teaches computer performing the procedure when a user insert media that includes a license key to perform particular operation by activating program with license key and confirming the procedure at step 166).
	Although Semmer teaches dongle storing license key and information related to if license key is available for use or already used and further stores unique ID of device, but fails to teach the dongle stores a quantity of available times and a device identification of the elasticity detecting  device, wherein the authorization file is unique to the elasticity detecting  device and storage address of the authorization file is not obtained by an unauthorized operator, an excitation device for generating an elastic shear wave in a viscoelastic medium and a capturing device for determining displacement data which is generated by the viscoelastic medium under action of the elastic shear wave, but Dumbauld teaches the dongle stores a quantity of available times and a device identification of the elasticity detecting  device (Dumbauld on [0020] teaches device 110 includes memory device 111 referred as RFID tag. See Fig 2 and text on [0021-0024] teaches the storage area 112 of memory device 111 (i.e. RFID) as shown on Fig 2 stores usage and available time of the device along with UID of the device);
wherein the authorization file is unique to the elasticity detecting  device (Dumbauld on [0032] teaches signature (i.e. authentication file) is generated based on UID of the device. See on [0024] teaches the device UID is a unique code assigned to a device (i.e. since the signature is generated based on UID, CRC of data and Key unique to device, which makes signature unique to the medical device));
wherein the authorization file is generated by the dongle according to the quantity of available times and the device identification (Dumbauld on [0032] teaches calculating a signature of the device 110 based on the device's UID, the CRC value of the locked data 115, and the authentication key. See on [0023] teaches Locked data 115 may include, for example, a device universal identification (UID), a single use time limitation value, a total use time limitation value, a reprocessing limitation value, a usage limitation value, and an activation limitation value).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Dumbauld into the teaching of Semmer by generating authorization file by dongle based on quantity of available time and device identification. One would be motivated to do so in order for controlling the usage of such devices by using embedded radio-frequency identification (RFID) tags (Dumbauld on [0003-0004]).
	The combination of Semmer and Dumbauld fails to teach the elasticity detecting  device comprising an excitation device for generating an elastic shear wave in a viscoelastic medium and a capturing device for determining displacement data which is generated by the viscoelastic medium under action of the elastic shear wave, receiving, by the elasticity detecting device, an operation instruction inputted by an operator, wherein the operator is a specialized worker to perform maintenance or configuration operation on the elasticity detecting device, rather than a person who performs elasticity detection on the viscoelastic medium by using the elasticity detecting device, however Sumi from analogous art teaches the elasticity detecting  device comprising an excitation device for generating an elastic shear wave in a viscoelastic medium (Sumi on [0946] teaches ultrasound transducer is utilized as the displacement (strain) sensor 5 to measure, strain rate tensor, acceleration vector by signal processing of the magnetic nuclear resonance signals, and from these deformation data measured can be elastic constants such as shear modulus, Poisson's ratio, Lame constants, etc., visco elastic constants such as visco shear modulus);
and a capturing device for determining displacement data which is generated by the viscoelastic medium under action of the elastic shear wave (Sumi on [0010] teaches medical ultrasound diagnosis apparatus can low-invasively image tissue distribution by converting ultrasonic echo signals (echo signals) to image, after transmitting ultrasonic pulses to target tissue and receiving the echo signals at ultrasound transducer. Thus, by ultrasonically measuring tissue displacements generated due to arbitrary mechanical sources, or by measuring generated tissue strains, tissue elastic constants, etc. See on [0069 and 0938-0939] teaches displacement vector and strain tensor measurement apparatus to obtain strain tensor field, strain rate tensor field, acceleration vector etc., from which this apparatus measures following constant distributions, i.e., elastic constants such as shear modulus);
control a transceiver to receive an operation instruction inputted by an operator, wherein the operator is a specialized worker to perform maintenance or configuration operation on the elasticity detecting device, rather than a person who performs elasticity detection on the viscoelastic medium by using the elasticity detecting device (Sumi on [0956-0957 and 0959] teaches The operator can input commands and conditions from the operation part 42 into the controller 41, by which the operator can set various operation conditions and treatment conditions (i.e. configuration operation on medical apparatus). The signal processor 37, elastic constants and visco elastic constants measurement part 40, operation part 42, controller 41 are comprised of computers. Command is sent from the operator part 42 to the controller 41, after which the ultrasounds are transmitted from the ultrasound transducer 12).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Sumi into the combined teaching of Semmer and Dumbauld by generating an elastic shear wave in a viscoelastic medium and determining displacement data which is generated by the viscoelastic medium under action of the elastic shear wave and configuration operation on elastic device being performed by an operator. One would be motivated to do so in order to improve measurement accuracy of displacement vector distribution and to simplify calculation process by reducing calculation amount and shortening calculation time (Sumi on [0020-0022]).

Regarding claim 6 and 16 the combination of Semmer, Dumbauld and Sumi teaches all the limitations of claim 1 and 11 respectively, Semmer further teaches characterized in that, a device for storing the authorization file is different from the elasticity detecting  device (Semmer on [0028, 0030-0033 and 0040] teaches license key stored in RFID (i.e. different then elasticity device)).
Regarding claim 20 Semmer teaches a elasticity detecting device (Semmer on [0005] teaches a method and an accessory kit for performing medical operations);
the elasticity detecting  device has a dongle inserted therein, (Semmer Fig 1 block 62 and associated text on [0028] teaches the accessory kit 50 includes a radio frequency identification (RFID) tag 62 (i.e. dongle). The RFID tag 62 will be used to enable a particular device. The computer 72 will read data from the RFID tag 62 into memory of the computer 72. This data includes the license key contained on the RFID tag 62 and also write the data in RFID. See also on [0032 and 0040] the computer 72 will include an RFID tag read write device 82 that can both read the information stored within the RFID tag 62 and write data back to the RFID tag 62);
the elasticity detecting  device operates in the following way: receiving, by the elasticity detecting  device, an operation instruction inputted by an operator, (Semmer Fig 9 block 202, 204 and text on [0040] teaches block 202 displays a message (i.e. instruction) to the user to insert an RFID tag 62 that contains a license key to perform particular procedure. See on [0038] teaches prompts  (i.e. instruction) a user to insert media that includes a license key, such as by opening the accessory kit 50 that includes a license key to perform a particular desired procedure using a medical recourse and inserting the media into a reader associated with the computer to perform the procedure);
determining, by the elasticity detecting  device, whether the operation instruction is an instruction which instructs to perform configuration authorization (Semmer Fig 9 block 202, 204 and text on [0038 -0040] teaches block 202 displays a message (i.e. instruction) to the user to insert an RFID tag 62 that contains a license key to perform particular procedure. The RFID tag 62 is read at a block 204 and data from the RFID tag 62 is transferred to the computer 72. The RFID tag 62 can contain a wide variety of information. Typically this information will relate to the particular procedure that is identified on the RFID tag 62. When it is identified that media has license key to perform desired medical procedure than user is asked to activate the license key to perform the desired procedure);
prompting, by the elasticity detecting  device, the operator to input an authorization file only when the operation instruction is determined to instruct to perform configuration authorization, (Semmer Fig 9 block 206 and 210 and text on [0038-0041] teaches the RFID has information related to specific medical procedure to be performed and prompt the user to enter the above noted information or other information. The block 210 will also ask the user if the user wants to activate the license that has been identified. Upon activating the license key, the particular procedure will be performed);
(Semmer on [0031] teaches the RFID tag 62 will include encrypted data relating to the license key and this data will also be tied to the identity of the particular RFID tag 62 upon which that license key data had been originally written, authentication code will compare the encrypted license key information with the identity of the RFID tag 62. The authentication code will only allow a user to activate a license key that is resident on the RFID tag 62 that matches the identity of the RFID tag 62 that is identified in the license key data. See on [0028] teaches write protect the RFID tag 62 so that when the data that indicates that the license key has been used is written to the RFID tag 62, that data cannot be removed to enable the RFID tag 62 could be used again to activate another medical resource);
receiving, by the elasticity detecting device, the authorization file inputted by the operator (Semmer Fig 8 block 162 and associated text on [0038-0041] teaches A block 162 prompts a user to insert media that includes a license key to perform a particular desired procedure using a medical recourse and inserting the media into a reader associated with the computer to perform the procedure. The block 210 will also ask the user if the user wants to activate the license that has been identified. Upon activating the license key, the particular procedure will be performed. The cited portion teaches the license key is only activated when there is instruction from the use to activate the license key and then particular medical procedure will be performed);
and displaying an operation interface corresponding to the operation instruction when the authorization file passes authentication, (Semmer Fig 8 block 164, 166 and associated text on [0038 and 0040- 0042] teaches The license key is used at a block 164 to activate the software based medical resource this is done by entering the license key data contained on the license media into a computer 72 associated with the medical resource the user will be asked at a block 166 to confirm the procedure the user intends to perform using the medical resource. If the user confirms the procedure that has been entered, control will pass to a block 168 that will write information. See on Fig 2 block 76 and text on [0029-0030] teaches a display for displaying operation);
executing, by the elasticity detecting device, configuration content which is inputted by the operator on the operation interface (Semmer Fig 8 block 162-172 (i.e. execution process) and associated text on [0038-0039] teaches computer performing the procedure when a user insert media that includes a license key to perform particular operation by activating program with license key and confirming the procedure at step 166).
	Although Semmer teaches dongle storing license key and information related to if license key is available for use or already used and further stores unique ID of device, but fails to teach the dongle stores a quantity of available times and a device identification of the elasticity detecting  device, wherein the authorization file is unique to the elasticity detecting  device and storage address of the authorization file is not obtained by an unauthorized operator, an excitation device for generating an elastic shear wave in a viscoelastic medium and a capturing device for determining displacement data which is generated by the viscoelastic medium under action of the elastic shear wave, but Dumbauld teaches the dongle stores a quantity of available times and a device identification of the elasticity detecting  device (Dumbauld on [0020] teaches device 110 includes memory device 111 referred as RFID tag. See Fig 2 and text on [0021-0024] teaches the storage area 112 of memory device 111 (i.e. RFID) as shown on Fig 2 stores usage and available time of the device along with UID of the device);
wherein the authorization file is unique to the elasticity detecting  device (Dumbauld on [0032] teaches signature (i.e. authentication file) is generated based on UID of the device. See on [0024] teaches the device UID is a unique code assigned to a device (i.e. since the signature is generated based on UID, CRC of data and Key unique to device, which makes signature unique to the medical device));
wherein the authorization file is generated by the dongle according to the quantity of available times and the device identification (Dumbauld on [0032] teaches calculating a signature of the device 110 based on the device's UID, the CRC value of the locked data 115, and the authentication key. See on [0023] teaches Locked data 115 may include, for example, a device universal identification (UID), a single use time limitation value, a total use time limitation value, a reprocessing limitation value, a usage limitation value, and an activation limitation value).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Dumbauld into the teaching of Semmer by generating authorization file by dongle based on quantity of available time and device identification. One would be motivated to do so in order for controlling the usage of such devices by using embedded radio-frequency identification (RFID) tags (Dumbauld on [0003-0004]).
The combination of Semmer and Dumbauld fails to teach receiving, by the elasticity detecting device, an operation instruction inputted by an operator, wherein the operator is a specialized worker to perform maintenance or configuration operation on the elasticity detecting device, rather than a person who performs elasticity detection on the viscoelastic medium by using the elasticity detecting device, however Sumi from analogous art teaches (Sumi on [0956-0957 and 0959] teaches The operator can input commands and conditions from the operation part 42 into the controller 41, by which the operator can set various operation conditions and treatment conditions (i.e. configuration operation on medical apparatus). The signal processor 37, elastic constants and visco elastic constants measurement part 40, operation part 42, controller 41 are comprised of computers. Command is sent from the operator part 42 to the controller 41, after which the ultrasounds are transmitted from the ultrasound transducer 12).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Sumi into the combined teaching of Semmer and Dumbauld by having configuration operation on elastic device being performed by an operator. One would be motivated to do so in order to improve measurement accuracy of displacement vector distribution and to simplify calculation process by reducing calculation amount and shortening calculation time (Sumi on [0020-0022]).

Claims 2-4, 7-9, 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Semmer et al (hereinafter Semmer) (US 20070244825) in view of Dumbauld et al hereinafter (Dumbauld) (US 20150317899), in view of Sumi (US 20040034304) and further in view of Swamy et al (hereinafter Swamy) (US 20140258132).

Regarding claim 2 and 12 the combination of Semmer, Dumbauld and Sumi teaches all the limitations of claim 1 and 11 respectively, the combination fails to explicitly teach receiving, by the elasticity detecting  device, a serial number and a key of the dongle inputted by the operator, to bind the dongle to the elasticity detecting  device, but Swamy teaches the method further comprises: receiving, by the elasticity detecting  device, a serial number and a key of the dongle inputted by the operator, to bind the dongle to the elasticity detecting  device (Swammy on [0030] teaches storing dongle ID, serial and public key. See on [0029 and 0149-0154] teaches connecting dongle with computing device. See on [0071-0072] teaches server authenticating dongle based on serial number and ID along with key. See on [0193-0094] teaches mapping a merchant ID, a terminal ID, a user ID, IMEI number of computing device, a serial number of the dongle with a dongle ID for executing a secure electronic transaction).
 Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Swamy into the combined teaching of Semmer, Dumbauld and Sumi by authenticating medical device by inputting key and serial number. One would be motivated to do so in order to perform secure electronic transaction in a cost effective manner and in fast and efficient way using a dongle (Swamy on [0004 and 0009]).
Regarding claim 3 and 13 the combination of Semmer, Dumbauld , Sumi and Swamy teaches all the limitations of claim 2 and 12 respectively , the combination of Semmer, with the cited teaching of Dumbauld, Sumi and Swamy fails to explicitly teach receiving, by the elasticity detecting  device, a login request from the operator, obtaining the quantity of available times from the dongle, and obtaining a quantity of used times of the elasticity detecting  device from a usage log; when the quantity of used times is less than or equal to the quantity of available times, determining, by the elasticity detecting  device, that the operator logs in successfully, However, in a different section,  Dumbauld teaches r (Dumbauld on [0033-0036] teaches  the usage time is compared to the usage time limitation. If the usage time exceeds the usage time limitation, processing proceeds to step S324. If the usage time does not exceed the usage time limitation, processing proceeds to step S320. By comparing the usage time with the usage time limitation);
when the quantity of used times is less than the quantity of available times determining, by the elasticity detecting  device, that the operator logs in successfully (Dumbauld on [0026 and 0033-0035] teaches comparing usage time with usage limitation processing if the usage time is not greater than the limit. See on [0043] teaches the device is activated after having successfully completed all the startup checks, and power is allowed to flow to the device 110 from the generator 120. At step S418 the activation value is incremented);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching found in the different section of Dumbauld into the teaching of Semmer by obtaining quantity of available and used time and determine successful logs. One would be motivated to do so in order for controlling the usage of such devices by using embedded radio-frequency identification (RFID) tags (Dumbauld on [0003-0004]).
The combination of Semmer, with the cited teaching of Dumbauld, Sumi and Swamy fails to explicitly teaches receiving, by the elasticity detecting device, a login request from the operator, However, in a different section, Swami teaches receiving, by the elasticity detecting device, a login request from the operator (Swamy on [0053, 0055 and 0163] teaches providing user login in computer system).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Swamy into the combined teaching of Semmer, Dumbauld and Sumi by having login request by user. One would be motivated to do so in order to perform secure electronic transaction in a cost effective manner and in fast and efficient way using a dongle (Swamy on [0004 and 0009]).

Regarding claim 4 and 14 the combination of Semmer, Dumbauld , Sumi and Swamy teaches all the limitations of claim 3 and 13 respectively, Dumbauld further teaches updating the usage log and increasing the quantity of used times by one, and sending a detection completion indication to the dongle, so as to enable the dongle to update the quantity of available times and decrease the quantity of available times by one according to the detection completion indication (Dumbauld Fig 4 block 418 and text on [0043] teaches when the device is activated to perform the procedure than increment the activation value ).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Dumbauld into the teaching of Semmer by updating quantity of available and used time. One would be motivated to do so in order for controlling the usage of such devices by using embedded radio-frequency identification (RFID) tags (Dumbauld on [0003-0004]).
Regarding claim 7 and 17 the combination of Semmer, Dumbauld , Sumi and Swamy teaches all the limitations of claim 2 and 12 respectively, Semmer further teaches characterized in that, a device for storing the authorization file is different from the elasticity detecting  device (Semmer on [0028, 0030-0033 and 0040] teaches license key stored in RFID (i.e. different then medical device)).
Regarding claim 8 and 18 the combination of Semmer, Dumbauld , Sumi and Swamy teaches all the limitations of claim 3 and 13 respectively, Semmer further teaches characterized in that, a device for storing the authorization file is different from the elasticity detecting  device (Semmer on [0028, 0030-0033 and 0040] teaches license key stored in RFID (i.e. different then medical device)).
Regarding claim 9 the combination of Semmer, Dumbauld , Sumi and Swamy teaches all the limitations of claim 4 above, Semmer further teaches characterized in that, a device for storing the authorization file is different from the elasticity detecting  device (Semmer on [0028, 0030-0033 and 0040] teaches license key stored in RFID (i.e. different then medical device)).

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Semmer et al (hereinafter Semmer) (US 20070244825) in view of Dumbauld et al hereinafter (Dumbauld) (US 20150317899) in view of Sumi (US 20040034304), in view of Swamy et al (hereinafter Swamy) (US 20140258132), and further in view of Ashizawa (US 20090261948).

Regarding claim 5 and 15 the combination of Semmer, Dumbauld, Sumi and  Swamy teaches all the limitations of claim 3 and 13 respectively, the combination fails to explicitly teach characterized in that, the method further comprises: prompting, by the elasticity detecting  device, to bind a new dongle when the quantity of used times is greater than the quantity of available times; determining, by the elasticity detecting  device, that the operator fails to log in when there is no new dongle bound, however Ashizawa from analogous art teaches prompting, by the elasticity detecting  device, to bind a new dongle when the quantity of used times is greater than the quantity of available times (Ashizawa on [abstract] teaches attaching new RFID when time life of RFID tag);
determining, by the elasticity detecting  device, that the operator fails to log in when there is no new dongle bound (Ashizawa on [0027-0029] teaches failure occurs when attaching new RFID tag).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ashizawa into the combined teaching of Semmer, Dumbauld, Sumi and Swamy by binding new dongle and failure occurs when new dongle is not bound. One would be motivated to do so in order to provide maintenance and inspection job can be conducted with improved precision and efficiency (Ashizawa on [0011]).
Regarding claim 10 the combination of Semmer, Dumbauld, Sumi, Swamy and Ashizawa teaches all the limitations of claim 5 above, Semmer further teaches characterized in that, a device for storing the authorization file is different from the elasticity detecting  device (Semmer on [0028, 0030-0033 and 0040] teaches license key stored in RFID (i.e. different then medical device)).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Semmer et al (hereinafter Semmer) (US 20070244825) in view of Dumbauld et al hereinafter (Dumbauld) (US 20150317899), in view of Sumi (US 20040034304) and further in view of Brady (US 5892838).

Regarding claim 21 the combination of Semmer, Dumbauld and Sumi teaches all the limitations of claim 1 above, Semmer further teaches executing, by the elasticity detecting  device, configuration content which is inputted by the operator on the operation interface to set parameters for the elasticity detecting  device (Semmer Fig 8 block 162-172 (i.e. execution process) and associated text on [0038-0039] teaches computer performing the procedure when a user insert media that includes a license key to perform particular operation by activating program with license key and confirming the procedure at step 166).
Sumi teaches perform maintenance on the elasticity detecting device  (Sumi on [0956-0957 and 0959] teaches The operator can input commands and conditions from the operation part 42 into the controller 41, by which the operator can set various operation conditions and treatment conditions (i.e. configuration operation on medical apparatus). The signal processor 37, elastic constants and visco elastic constants measurement part 40, operation part 42, controller 41 are comprised of computers. Command is sent from the operator part 42 to the controller 41, after which the ultrasounds are transmitted from the ultrasound transducer 12).
 The combination fails to explicitly teach set authorization for user who can perform elasticity detection using the elasticity detecting device, but Brady teaches perform maintenance on the elasticity detecting device, and set authorization for user who can perform elasticity detection using the elasticity detecting device (Brady on [Col 5 line 35-49] teaches authorized user performing elasticity).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Brady into the teaching of Semmer, Dumbauld and Sumi by having authorized user performing elastic using medical device. One would be motivated to do so in order to perform bio metric authentication for authenticating identities of individual (Brady on [Col 1line 10-15]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOEEN KHAN/Examiner, Art Unit 2436                                                                                                                                                                                                        
/TRONG H NGUYEN/Primary Examiner, Art Unit 2436